DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Bair on 2/11/2022.
Claim 1 line 11, the limitation “the joint” has been changed to “the at least one joint”. 
Claim 1 lines 11-12, the limitation “the coupling element” has been changed to “the at least one mechanical coupling element”. 

Claim 2: The device according to claim 1, characterized in that the spring constant decreases from a distal end of the coil spring and from a proximal end of the coil spring

Claim 3 line 1, the limitation “the coil” has been changed to “a coil”. 

Claim 4 line 1, the limitation “the coil” has been changed to “a coil”.

Claim 5 line 1, the limitation “the coil” has been changed to “a coil”.

Claim 5 line 2, the limitation “spring constant” has been changed to “spring constants”.

Claim 6 line 1, the limitation “the coil” has been changed to “a coil”.

Claim 8 line 1, the limitation “the coupling element” has been changed to “the at least one mechanical coupling element”. 

Claim 8 line 2, the limitation “the proximal end” has been changed to “a proximal end”. 

Claim 10: The device according to claim 1, characterized in that the coil spring is configured and arranged such that an inner side of the coil spring with respect to a bending direction, and that the coils of the coil spring when pivoting the instrument head into a maximum pivot position of the instrument head press against each other with a press-on force on the inner side of the coil spring with respect to the bending direction, wherein on an outer side of the coil spring the distance of the coils to each other is increased as compared to an initial position.

Claim 11 line 2, the limitation “the coupling element” has been changed to “the at least one mechanical coupling element”.

Claim 11 line 3, the limitation “the longitudinal axis” has been changed to “a longitudinal axis”. 

Claim 12 lines 2-3, the limitation “which inner shaft” has been changed to “which the inner shaft”.

Claim 12 line 3, the limitation “the rotating tube shaft” has been changed to “a rotating tube shaft”.

Claim 13: The device according to claim 11, characterized in that the axis of rotation of the at least one joint runs through at least one of orthogonal to a longitudinal axis of the coil spring andof the coil spring.

	Claim 14: The device according to claim 1, characterized in that the coil spring [[\]] is designed in a torsionally stiff manner.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record of Braun (US Pub No. 2012/0265176) discloses (Figures 1-5) everything in claim 1 including an instrument shaft (2), an instrument head (4), an end effector (3), at least one mechanical coupling element (24) and a coil spring (30) which bypasses a joint (clearly shown in Figure 2) and connects the end effector to the at least one mechanical coupling element to rotate the end effector (Paragraph 0035) but fails to disclose the coil spring has portions with different spring constants (claim 1).
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771